            Case 1:19-cv-01861-GBD Document 31 Filed 04/30/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------- x
                                                                    :
EVRM LIMITED,                                                       :
                                                                    :
                                             Plaintiff,             :
                                                                    :   No. 1:19-cv-01861 (GBD) (RWL)
                 - against -                                        :
                                                                    :   RULE 7.1 STATEMENT OF
SDKA NORTH AMERICA, LLC, CHRISTOPHER :                                  SDKA NORTH AMERICA, LLC
KELLY and GURPREET RAI,                                             :
                                                                    :
                                             Defendants.            :

------------------------------------------------------------------- x


                  Pursuant to Federal Rule of Civil Procedure 7.1, and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for Defendant SDKA North America, LLC (“SDKA North America”) certifies that

SDKA North America has no parent corporation and there is no publicly held stock in SDKA

North America.

Dated: New York, New York
       April 30, 2019

                                                      FRIEDMAN KAPLAN SEILER &
                                                        ADELMAN LLP

                                                             /s/ John N. Orsini
                                                      John N. Orsini (jorsini@fklaw.com)
                                                      7 Times Square
                                                      New York, NY 10036-6516
                                                      (212) 833-1100

                                                      Attorneys for Defendants SDKA North America,
                                                      LLC, Christopher Kelly and Gurpreet Rai




                                                         1
3436666.1
